Exhibit 10.3

 

FORM OF DIRECTOR

RESTRICTED STOCK UNIT AWARD AGREEMENT

GULFMARK OFFSHORE, INC.

Management Incentive Plan

 

This Restricted Stock Unit Award Agreement (this “Agreement”) is made as of the
[●] day of [●], 2018 (the “Grant Date”) between GulfMark Offshore, Inc. (the
“Company”), and [●] (“Participant”), and is made pursuant to the terms of the
GulfMark Offshore, Inc. Management Incentive Plan (the “Plan”). Any capitalized
term used herein but not defined shall have the meaning set forth in the Plan.

 

Section 1.     Grant of Restricted Stock Units. The Company hereby grants to
Participant a Restricted Stock Unit Award consisting of [●] restricted stock
units (“Restricted Stock Units”), subject to the terms and conditions set forth
in this Agreement and the Plan. Subject to the terms and conditions set forth in
this Agreement and the Plan, each Restricted Stock Unit represents the right to
receive one share of Common Stock.

 

Section 2.     Vesting of the Restricted Stock Units.

 

(a)     Generally.     Except as otherwise provided herein, the Restricted Stock
Units shall vest as follows: [___]([each, a][the] “Vesting Date”), [in each
case] subject to Participant’s continuous Service from the Grant Date through
the [applicable] Vesting Date.

 

(b)     Qualified Liquidity Event.     Upon the occurrence of a Qualified
Liquidity Event, the Restricted Stock Units that remain outstanding and unvested
as of immediately prior to such Qualified Liquidity Event shall immediately
vest, and the effective date of such Qualified Liquidity Event will be treated
as the Vesting Date with respect to such Restricted Stock Units for purposes of
Section 4. Any Restricted Stock Units that vest or become payable as a result of
or in connection with a Qualified Liquidity Event may be subject to the same
terms and conditions applicable to the proceeds realized by the Company or its
shareholders, in connection therewith (including, without limitation, payment
timing and any escrows, indemnities, payment contingencies or holdbacks), as
determined by the Committee in its discretion, subject to compliance with
Section 409A of the Code (“Section 409A”).

 

(c)     Replacement Award. A “Replacement Award” is an Award that (i) is of the
same type as the Award that is replaced or adjusted by a Replacement Award (the
“Replaced Award”) (i.e., restricted stock units); (ii) has a value at least
equal to the value of the Replaced Award; (iii) relates to equity securities of
the Company or its successor upon the Qualified Liquidity Event, or another
entity that is affiliated with the Company or its successor upon the Qualified
Liquidity Event; (iv) if Participant is subject to U.S. federal income tax under
the Code, the tax consequences to Participant under the Code of the Replacement
Award are not less favorable to Participant than the tax consequences of the
Replaced Award; and (v) its other terms and conditions are not less favorable to
Participant than the terms and conditions of the Replaced Award (including, but
not limited to, the provisions that would apply in the event of a subsequent
Qualified Liquidity Event). Without limiting the generality of the foregoing,
the Replacement Award may take the form of a continuation of the Replaced Award
if the requirements of the preceding sentence are satisfied. The determination
of whether the requirements for a Replacement Award are satisfied will be made
by the Committee, as constituted immediately before the Qualified Liquidity
Event, in its sole discretion (taking into account the requirements of Treasury
Regulation 1.409A-3(i)(5)(iv)(B) and compliance of the Replaced Award or
Replacement Award with Section 409A).

 

 

--------------------------------------------------------------------------------

 

 

Section 3.     Termination of Service.     Upon the occurrence of a termination
of Participant’s Service, the Restricted Stock Units shall be treated as set
forth below:

 

(a)     Death or Disability. Upon the occurrence of a termination of
Participant’s Service by reason of Participant’s death or Disability,
Participant will vest in all unvested Restricted Stock Units, and the date of
such termination of Participant’s Service will be treated as the Vesting Date
with respect to those Restricted Stock Units for purposes of Section 4.

 

(b)     Other Terminations of Service. Upon the occurrence of a termination of
Participant’s Service for any reason other than as provided in Section 3(a) all
unvested Restricted Stock Units shall be forfeited and cancelled, and
Participant shall not be entitled to any compensation or other amount with
respect thereto.

 

Section 4.     Settlement. Any Restricted Stock Units that become vested and
non-forfeitable pursuant to Section 2 or Section 3 (“Vested RSUs”) shall be
settled within 30 days following the applicable Vesting Date; provided, however,
that any Restricted Stock Units that vest immediately prior to a Qualified
Liquidity Event pursuant to Section 2 hereof shall be settled immediately prior
to the consummation of such Qualified Liquidity Event. Vested RSUs will be
settled by the Company through the delivery to Participant of a number of shares
of Common Stock equal to the number of Vested RSUs (rounded down to the nearest
whole number). No fractional shares of Common Stock shall be issued with respect
to any Vested RSUs.

 

Section 5.     Restrictions on Transfer. No Restricted Stock Units (nor any
interest therein) may be transferred, pledged, assigned, hypothecated or
otherwise disposed of in any way by Participant, except by will or by the laws
of descent and distribution. In the event that Participant becomes legally
incapacitated, Participant’s rights with respect to the Restricted Stock Units
shall be exercisable by Participant’s legal guardian or legal representative.
The Restricted Stock Units shall not be subject to execution, attachment or
similar process. Any attempted assignment, transfer, pledge, hypothecation or
other disposition of the Restricted Stock Units contrary to the provisions
hereof, and the levy of any execution, attachment or similar process upon any
Restricted Stock Units, shall be null and void and without effect.
Notwithstanding the foregoing, Participant may, with the prior written consent
of the Committee, make transfers of Restricted Stock Units to immediate family
members or to a trust, the sole beneficiaries of which are Participant or
immediate family members, in each case solely for estate planning purposes, in
all instances subject to compliance with any applicable spousal consent
requirements and all other applicable laws.

 

Section 6.     Investment Representation. Upon any acquisition of the shares of
Common Stock underlying the Restricted Stock Units at a time when there is not
in effect a registration statement under the Securities Act relating to the
shares of Common Stock, Participant hereby represents and warrants, and by
virtue of such acquisition shall be deemed to represent and warrant, to the
Company that such shares of Common Stock shall be acquired for investment and
not with a view to the distribution thereof, and not with any present intention
of distributing the same, and Participant shall provide the Company with such
further representations and warranties as the Company may reasonably request in
order to ensure compliance with applicable federal and state securities, blue
sky and other laws. No shares of Common Stock shall be acquired in respect of
the Restricted Stock Units unless and until the Company and/or Participant have
complied with all applicable federal or state registration, listing and/or
qualification requirements and all other requirements of law or of any
regulatory agencies having jurisdiction, unless the Committee reasonably
determines that Participant may acquire such shares pursuant to an exemption
from registration under the applicable securities laws.

 

- 2 -

--------------------------------------------------------------------------------

 

 

Section 7.      Adjustments. The Restricted Stock Units granted hereunder shall
be subject to the provisions of Section 4.2 of the Plan.

 

Section 8.     No Right of Continued Service. Nothing in the Plan or this
Agreement shall confer upon Participant any right to continued Service.

 

Section 9.     Limitation of Rights; Dividend Equivalents. Participant shall not
have any privileges of a stockholder of the Company with respect to any
Restricted Stock Units, including, without limitation, any right to vote any
shares of Common Stock underlying such Restricted Stock Units or to receive
dividends or other distributions or payments of any kind in respect thereof or
exercise any other right of a holder of any such securities, unless and until
there is a date of settlement and issuance to Participant of the underlying
shares of Common Stock. Notwithstanding the foregoing, the Restricted Stock Unit
Award granted hereunder is hereby granted in tandem with corresponding dividend
equivalents with respect to each share of Common Stock underlying the Restricted
Stock Unit Award granted hereunder (each, a “Dividend Equivalent”), which
Dividend Equivalent shall remain outstanding from the Grant Date until the
earlier of the settlement or forfeiture of the Restricted Stock Unit to which it
corresponds. Participant shall be entitled to accrue payments equal to dividends
declared, if any, on the Common Stock underlying the Restricted Stock Unit to
which such Dividend Equivalent relates, payable in cash and subject to the
vesting of the Restricted Stock Unit to which it relates, at the time the Common
Stock underlying the Restricted Stock Unit is settled and delivered to
Participant pursuant to Section 4; provided, however, if any dividends or
distributions are paid in shares of Common Stock, the shares of Common Stock
shall be deposited with the Company, shall be deemed to be part of the Dividend
Equivalent, and shall be subject to the same vesting requirements, restrictions
on transferability and forfeitability as the Restricted Stock Units to which
they correspond. Dividend Equivalents shall not entitle Participant to any
payments relating to dividends declared after the earlier to occur of the
settlement or forfeiture of the Restricted Stock Units underlying such Dividend
Equivalents.

 

Section 10.     Construction. The Restricted Stock Unit Award granted hereunder
is granted pursuant to the Plan and is in all respects subject to the terms and
conditions of the Plan. Participant hereby acknowledges that a copy of the Plan
has been delivered to Participant, the terms and provisions of which are
incorporated herein by reference. In the event of a conflict or ambiguity
between any term or provision contained herein and a term or provision of the
Plan, the Plan will govern and prevail. The construction of and decisions under
the Plan and this Agreement are vested in the Committee, whose determinations
shall be final, conclusive and binding upon Participant.

 

- 3 -

--------------------------------------------------------------------------------

 

 

Section 11.     Notices. Any notice hereunder by Participant shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the chief executive officer of the Company at the Company’s
principal executive offices. Any notice hereunder by the Company shall be given
to Participant in writing at the most recent address as Participant may have on
file with the Company.

 

Section 12.     Governing Law. This Agreement shall be construed and enforced in
accordance with, the laws of the State of Delaware, without giving effect to the
choice of law principles thereof.

 

Section 13.     Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

Section 14.     Binding Effect. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

 

Section 15.     Section 409A. This Agreement is intended to comply with Section
409A or an exemption thereunder and shall be construed and administered in
accordance with Section 409A. Notwithstanding any other provision of the Plan or
this Agreement, payments provided under this Agreement may only be made upon an
event and in a manner that complies with Section 409A or an applicable
exemption. Any payments under this Agreement that may be excluded from Section
409A shall be excluded from Section 409A to the maximum extent possible. The
Restricted Stock Units granted hereunder shall be subject to the provisions of
Section 13.3 of the Plan. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A, and in no event shall the Company or any of its
Subsidiaries or Affiliates be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Participant on
account of non-compliance with Section 409A or otherwise.

 

Section 16.     Entire Agreement. Participant acknowledges and agrees that this
Agreement and the Plan constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof, superseding any and all prior
agreements whether verbal or otherwise, between the parties with respect to such
subject matter.

 

Section 17.     Clawback. The Restricted Stock Unit Award will be subject to
recoupment in accordance with any clawback or recoupment policy of the Company,
including, without limitation, any clawback or recoupment policy that the
Company is required to adopt pursuant to the listing standards of any national
securities exchange or association on which the Company’s securities are listed
or as is otherwise required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other applicable law.

 

Section 18.      Taxes. If required by law, the Company will withhold or cause
to be withheld in accordance with Section 13.4 of the Plan federal, state and/or
local income or any other applicable taxes in connection with the settlement or
vesting of the Restricted Shares. Notwithstanding any action the Company takes
with respect to any or all income tax, social insurance, payroll tax, or other
tax-related withholding (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items is and remains Participant’s responsibility and the Company
(a) makes no representation or undertakings regarding the treatment of any
Tax-Related Items in connection with the grant or vesting of the Restricted
Shares or the subsequent sale of any shares and (b) does not commit to structure
the Restricted Shares to reduce or eliminate Participant’s liability for
Tax-Related Items.

 

 

 

 

(SIGNATURES ON FOLLOWING PAGE)

 

- 4 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.

 

  GULFMARK OFFSHORE, INC.                   By:       Name:       Title:    

 

  PARTICIPANT                     Name:     Date:  

 

- 5 -